DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.

Allowable Subject Matter
Claims 2-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 2, the prior art of record fails to suggest or disclose semiconductor device comprising: a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, and a seventh transistor, wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor and one of a source and a drain of the seventh transistor, wherein one of a source and a drain of the third transistor is electrically connected to a gate of the first transistor and one of a source and a drain of the fourth transistor, wherein one of a source and a drain of the fifth transistor is electrically connected to one of a source and a drain of the sixth transistor, wherein the other of the source and the drain of the first transistor is electrically connected to a first wiring configured to supply a first clock signal, wherein the other of the source and the drain of the second transistor is electrically connected to the other of the source and the drain of the seventh transistor, wherein the other of the source and the drain of the fourth transistor is electrically connected to the other of the source and the drain of the sixth transistor, wherein the other of the source and the drain of the fifth transistor is electrically connected to a second wiring which is a first power supply line, wherein a gate of the second transistor is electrically connected to a gate of the fourth transistor, the one of the source and the drain of the fifth transistor, and the one of the source and the drain of the sixth transistor, and wherein a gate of the fifth transistor is electrically connected to a third wiring configured to supply a second clock signal.
 	Here, the significant part of the invention is the specificity of the wiring connections in relation to the circuit. The closest prior art (Miyake (US 20030020520) and Lee (EP 1870877)) does not disclose the connections.  
 	With respect to claim 7, the prior art fails to suggest or disclose - Application No. :17/153,975C1C1C1C1C1C1C1C1C1 Filed: January 21, 2021 Page: 4of6 wherein one of a source and a drain of the third transistor is electrically connected to a gate of the first transistor and one of a source and a drain of the fourth transistor, wherein one of a source and a drain of the fifth transistor is electrically connected to one of a source and a drain of the sixth transistor, wherein the other of the source and the drain of the first transistor is electrically connected to a first wiring configured to supply a first clock signal, wherein the other of the source and the drain of the second transistor is electrically connected to the other of the source and the drain of the seventh transistor and a fourth wiring which is a second power supply line, wherein the other of the source and the drain of the fourth transistor is electrically connected to the other of the source and the drain of the sixth transistor, wherein the other of the source and the drain of the fifth transistor is electrically connected to a second wiring which is a first power supply line, wherein a gate of the second transistor is electrically connected to a gate of the fourth transistor, the one of the source and the drain of the fifth transistor, and the one of the source and the drain of the sixth transistor, wherein a gate of the fifth transistor is electrically connected to a third wiring configured to supply a second clock signal, wherein a gate of the third transistor is electrically connected to a fifth wiring, wherein a gate of the seventh transistor is electrically connected to a sixth wiring, wherein a potential of the first power supply line is higher than a potential of the second power supply line, and wherein the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, and the seventh transistor have the same conductivity.
	Here, the significant part of the invention is the specificity of the wiring connections in relation to the circuit, the same conductivity and the . The closest prior art (Miyake (US 20030020520) and Lee (EP 1870877)) does not disclose the connections.  
 	With respect to claim 8, the prior art of record fails to suggest or disclose wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor and one of a source and a drain of the seventh transistor, wherein one of a source and a drain of the third transistor is electrically connected to a gate of the first transistor and one of a source and a drain of the fourth transistor, wherein one of a source and a drain of the fifth transistor is electrically connected to one of a source and a drain of the sixth transistor, wherein the other of the source and the drain of the first transistor is electrically connected to a first wiring configured to supply a first clock signal, wherein the other of the source and the drain of the second transistor is electrically connected to the other of the source and the drain of the seventh transistor and a fourth wiring which is a second power supply line, wherein the other of the source and the drain of the fourth transistor is electrically connected to the other of the source and the drain of the sixth transistor, wherein the other of the source and the drain of the fifth transistor is electrically connected to a second wiring which is a first power supply line, wherein a gate of the second transistor is electrically connected to a gate of the fourth transistor, the one of the source and the drain of the fifth transistor, and the one of the source and the drain of the sixth transistor, wherein a gate of the fifth transistor is electrically connected to a third wiring configured to supply a second clock signal, wherein a gate of the third transistor is electrically connected to a fifth wiring, wherein a gate of the seventh transistor is electrically connected to a sixth wiring, wherein a potential of the first power supply line is higher than a potential of the second power supply line, wherein the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, and the seventh transistor have the same conductivity, and wherein each of the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, and the seventh transistor have a semiconductor layer including polycrystalline silicon.
	Here, the significant part of the invention is the specificity of the wiring connections in relation to the circuit as well as each of the semiconductors including the polycrystalline silicon. The closest prior art (Miyake (US 20030020520) and Lee (EP 1870877)) does not disclose the connections.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849